department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jul uniform issue list legend t c dear sir or madam contact person identification_number telephone number t eo b2 eo b2 this is in reply to your rulings request of date concerning t's proposed transfer of all of its assets to c pursuant to sec_507 of the internal_revenue_code t a charitable_trust and c a nonprofit charitable corporation are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code t and c are controlled by the same individuals t will transfer ali of its assets to c after its transfer t will dissolve under state taw t will have no expenditure_responsibility grants outstanding under sec_4945 of the code at the time of its transfer the following rulings are requested for purposes of chapter of the code sec_4940 et seq and part il of subchapter_f of chapter sec_507 through of the code as a result of t's transfer of all of its assets to c c will be treated as t and all of the savings provisions applicable to private_foundations under the tax reform act of as amended will apply to c to the same extent and in the same manner as such provisions applied to t t's transfer of the assets to c will constitute a transfer of assets described in sec_507 of the code consequently the transfer will not result in the termination of the private_foundation_status of t under sec_507 of the code and t and c will not be subject_to the termination_tax imposed by sec_507 of the code voluntary termination of t under sec_507 of the code by notice to the internal_revenue_service given at least one day after t's transfer of assets will not result in termination_tax under sec_507 of the code the preparation and or filing by t of any final accounting or other documents required by state law in winding up dissolving and terminating t will not result in tax under sec_507 of the code the tax basis computed under sec_4940 of the code and the holding_period of each asset received by c pursuant to t's transfer will be determined in the same manner as if such assets a of had continued to be held uninterruptedly by t c can report the investment_income of t for the year of the transfer and pay the excise_tax imposed on t under sec_4940 of the code t's transfer of all of its assets to c a b will not result in net_investment_income to t under sec_4940 of the code will not be a direct or indirect act of self-dealing under sec_4941 of the code with regard to t c or any foundation managers substantial contributors or other disqualified persons of t or c c will not be an investment by t or c which jeopardizes the exempt purposes of t or c under sec_4944 of the code d will not be a taxable_expenditure under sec_4945 of the code by t if t has any grant s requiring expenditure_responsibility under sec_4945 of the code at the time of t's transfer of all of its assets c must exercise expenditure_responsibility with respect to such grant s on behalf of t e code will not require t or c to exercise expenditure_responsibility under sec_4945 of the t's transfer will result in c being treated as t for purposes of sec_4942 of the code so that a t's distribution_requirements under sec_4942 of the code for the tax_year of t's transfer may be fulfilled by c b all of t’s qualifying distributions during its tax_year in which t's transfer of assets occurs will be treated as if made by c as determined immediately prior to the transfer c may reduce the amount of its required distributions under sec_4942 of the code including those for the tax_year of t's transfer by the amount if any of t's excess qualifying distributions carryover for prior years under sec_4942 of the code as determined prior to t's transfer as if c had incurred such carryover d t will not be required to comply with the recordkeeping requirements of sec_4942 of the code with regard to the transfer of assets the transfer will not adversely affect the tax-exempt status of t or c and neither t nor c will be subject_to federal_income_tax under subtitle a of the code with regard to the transfer sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the income_tax regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations indicates that in a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization the transferee foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code indicates in general that the aggregate tax benefits of an exempt_private_foundation refer to the value of its exemption from federal_income_tax and the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which has transferred all of its net assets is not required to file annual information returns under sec_6033 of the code for tax years after the tax_year of such transfer when the transferor has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its own charitable distribution_requirements under sec_4942 of the code even for its tax_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that a private_foundation that has transferred all of its assets to another private_foundation in a transfer pursuant to sec_507 of the code is not subject_to the expenditure_responsibility requirement of sec_4945 of the code sec_1_507-3 of the regulations provides that certain tax provisions will carry over to a transferee private_foundation that is given a transfer of assets from a transferor private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly by the same person or persons who effectively control the transferor foundation then each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and also sec_507 through each transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 of the regulations indicates that a transfer of assets under section its own final b of the code does not relieve the transferor private_foundation from filing returns sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's status as a private_foundation sec_1_507-4 of the regulations provides that the tax under sec_507 of the code on termination of private_foundation_status does not apply to a transfer of assets pursuant to sec_507 of the code sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend qualifying distributions under sec_4942 for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor foundation's excess qualifying distributions under sec_4942 of the code to a transferee foundation that is effectively controlled by the same persons under sec_1_507-3 of the regulations under the regulation the transferee is treated as the transferor and thus the transferee can reduce its own distributable_amount under sec_4942 of the code by the amount if any of its transferor’s excess qualifying distributions under sec_4942 of the code sec_4945 of the code imposes excise_tax on a private foundation's making of any taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper pre-grant inquiry and post-grant reports from a grantee private_foundation on the grantee's uses of the grant sec_4945 of the code provides that a taxable_expenditure also includes any amount expended by a private_foundation for purposes other than purposes under sec_170 of the code sec_53_4945-6 allows a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt under sec_501 of the code without the transfers being taxable_expenditures under sec_4945 your requested rulings are discussed below analysis under sec_1_507-3 of the regulations transferee c will be treated as its transferor t for purposes of chapter of the code and sec_507 through of the code under sec_1_507-3 of the regulations transferee c will receive the carryover of any savings provisions applicable to t that are carried over to c under sec_1_507-3 through of the regulations under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets because t will transfer all of its assets to c t's transfer will be a significant disposition of its assets under sec_1_507-3 of the regulations and thus will be a transfer under sec_507 of the code under sec_1_507-3 of the regulations t's transfer of ail of its assets to c pursuant to sec_507 of the code will not be a termination of t's private_foundation_status under sec_509 of the code and thus will not result in termination_tax under sec_507 of the code on t orc under sec_507 of the code when t notifies the internal_revenue_service at least one day after t transfers all of its net assets to c of its intent to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code t will thus terminate its private_foundation_status pursuant to that sec_507 of the code - under sec_507 of the code the value of t's assets after it has transferred all of its assets to thus t's voluntary notice of termination of its private_foundation_status pursuant to c will be zero sec_507 will not result in tax under sec_507 of the code the preparation and filing of any final accounting or other documents required by state law in winding up dissolving and terminating t will not result in termination_tax under sec_507 of the code under sec_1_507-3 of the regulations the tax bases and holding periods of t's assets transferred to c will carry over to c for purposes of sec_4940 of the code under sec_1_507-3 of the regulations transferee c will be treated as its transferor t for purposes of chapter of the code and thus c may report t's investment_income for the tax_year of the transfer and may pay t's excise_tax under sec_4940 of the code a under sec_4940 of the code t's transfer of its assets to c will not result in tax to t or c under sec_4940 of the code under sec_4941 of the code t's transfer of assets to c will not be an act of self-dealing because t's transfer will be for exempt purposes to organization c which is exempt from federal_income_tax under sec_501 of the code and which is not a disqualified_person for purposes of sec_4941 of the code pursuant to sec_53_4946-1 of the regulations under sec_4944 of the code t's transfer of assets for exempt purposes under sec_501 of the code will not be a jeopardizing investment or result in tax under that section under sec_4945 of the code sec_53_4945-6 of the regulations indicates that a private_foundation can transfer its assets pursuant to sec_507 of the code to an organization exempt under sec_501 of the code without the transfer being a taxable_expenditure under sec_4945 thus t's transfer to c pursuant to sec_507 of the code will not be a taxable_expenditure under sec_4945 of the code as in sec_1_507-3 example of the regulations c must continue t's expenditure_responsibility under sec_4945 of the code with respect to any expenditure_responsibility grant s made by t that remain outstanding at the time of t's transfer of its assets to c under sec_1_507-3 of the regulations t will not be required to exercise any expenditure_responsibility under sec_4945 of the code because t will transfer all of its assets to c under sec_1_507-3 of the regulations t's transfer will result in c being treated as t for purposes of sec_4942 of the code so that t's distribution_requirements under sec_4942 of the code for its tax_year of its transfer may be satisfied by c and b t's qualifying distributions during t's tax_year of its transfer may be treated as made by c a as in revrul_78_387 described above c may reduce its required distributions under sec_4942 of the code including those for c's tax_year of the transfer by the amount if any of t's excess qualifying distributions carryover under sec_4942 of the code as of the time of t's transfer under sec_1_507-3 of the regulations t will not be required to comply with any recordkeeping requirements of sec_4942 of the code after t's transfer of alt of its assets to c because t's transfer of its assets to c will be for exempt purposes to an organization exempt from federal_income_tax under sec_501 of the code t's transfer will not adversely affect the exemptions under sec_501 of t or c and t and c will not be subject_to federal_income_tax with regard to the transfer i y a accordingly we rule that asa result of t's transfer of all of its assets to c c will be treated as t for purposes of chapter of the code and sec_507 through of the code and all of the savings provisions of the tax reform act of as amended applicable to t will apply to c to the same extent as such applied to t t's transfer of all of its assets to c will be a transfer under sec_507 of the code and will not cause termination of t's private_foundation_status or result in termination_tax under sec_507 of the code on t or c if t terminates its private_foundation_status at least one day after t transfers all of its assets to c and so notifies the internal_revenue_service pursuant to sec_507 of the code t will not be liable for tax under sec_507 of the code because t will have no assets upon its termination the preparation and filing of any final accounting or other documents required by state law in winding up dissolving and terminating t will not result in tax under sec_507 of the code the tax basis and the holding_period of each asset transferred by t to c will be carried over to c as if each assets had continued to be held by t c may report t's investment_income for the tax_year of the transfer and may pay t's excise_tax under sec_4940 of the code t's transfer of all of its assets to c a b will not result in net_investment_income to t under sec_4940 of the code will not be a direct or indirect act of self-dealing under sec_4941 of the code with regard to t c or any foundation managers substantial contributors or other disqualified persons of t or c c will not be an investment by t or c which jeopardizes the exempt purposes of t or c under sec_4944 of the code d will not be a taxable_expenditure under sec_4945 of the code by t if t has any grant s requiring expenditure_responsibility under sec_4945 of the code at the time of t's transfer of all of its assets c must exercise expenditure_responsibility with respect to such grant s on behalf of t e code will not require t or c to exercise expenditure_responsibility under sec_4945 of the t's transfer will result in c being treated as t for purposes of sec_4942 of the code so that a t's distribution_requirements under sec_4942 of the code for the tax_year of t's transfer may be fulfilled by c b all of t's qualifying distributions during its tax_year in which t's transfer of assets occurs will be treated as if made by c as determined immediately prior to the transfer c c may reduce the amount of its required distributions under sec_4942 of the code including those for the tax_year of t's transfer by the amount if any of t's excess qualifying distributions carryover for prior years under sec_4942 of the code as determined prior to t's transfer as if c had incurred such carryover d t will not be required to comply with the recordkeeping requirements of sec_4942 of the code with regard to its transfer of assets y ofs t's transfer will not adversely affect the exemptions from federal_income_tax under sec_501 of the code of t or c and will not subject t or c to federal_income_tax with regard to the transfer because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely s terrell m berkovsky manager exempt_organizations technical group pte
